DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on November 3, 2021

Claims 1 and 13 are amended
Claims 1-20 are pending



Response to Arguments
1.) Applicant’s amendment to claims 1 and 13 filed on November 3, 2021 regarding “after successful authentication of the program package loaded in the second area, the access right of the first area is permanently changed in such a way that a program in the first area can never again load into the second area.”, necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.) Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith 
(see US 2014013721, Hyde, para. 040 and fig. 16, item 1678[processor]);at least one communication interface(see US 2014013721, Hyde, para. 040, where a memory system may consist of a communication interface); at least one memory(see US 2014013721, Hyde, para. 040, non-volatile memory); and at least one bus access controller(see US 2014013721, Hyde, para. 0132, where a bus is integrated with data security logic inside a memory device and is operable[i.e. controlled] to communicate access requests), wherein the bus access controller defines at least a first area, a second area(see US 2014013721, Hyde, para. 0100 and fig. 7A, where a memory is divided into several portions with different memory types) and a secure area in the at least one memory(see US 2014013721, Hyde, para. 0069, where the memory includes a protected memory portion[i.e. secure area]), wherein:-    the first area having access rights allowing a first loader program, stored in the first area and capable of loading a program package into the second area, to load the program package into the second area(see US 2014013721, Hyde, para. 0084, where the security logic[i.e. loader], implicitly having access rights to a first and second memory portion, may copy data[i.e. program package] from a first memory location to a second memory location)Hyde does not teach -    after successful authentication of the program package loaded in the second area, ; 	Hyde did not teach the secure area comprises an authentication key capable of authenticating the program package loaded in the second area; 	However, Smith teaches -    after successful authentication of the program package loaded in the second area, the access right of the first area is permanently changed in such a way that a program in the first area can never again load into the second area(see US 20110004721, Smith, para. 0008 and 0050, where in response to the integrity of a code being verified[i.e. successfully verified], a second access mode is set that prevents further[i.e. never again] code from being written into a programmable memory, wherein the memory comprises a plurality of sections)-    the secure area comprises an authentication key capable of authenticating the program package loaded in the second area(see US 20110004721, Smith, para. 0034, where a code loaded into a programmable memory where a public key that is stored in the system to receive the code is used to authenticate the code), 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Hyde with the teaching of Smith because a user would have been motivated to enhance protection of the data loaded into memory, taught by Hyde, by employing use of code verification to authenticate loaded code, taught by Smith, in order to protect information from malicious corruption(see Smith, para. 0009)
(see US 2014013721, Hyde, para. 040 and fig. 16, item 1678[processor]);at least one communication interface(see US 2014013721, Hyde, para. 040, where a memory system may consist of a communication interface);at least one memory(see US 2014013721, Hyde, para. 040, non-volatile memory); andat least one bus access controller(see US 2014013721, Hyde, para. 0132, where a bus is integrated with data security logic inside a memory device and is operable[i.e. controlled] to communicate access requests), wherein the bus access controller defines at least a first area, a second area(see US 2014013721, Hyde, para. 0100 and fig. 7A, where a memory is divided into several portions with different memory types) and a secure area in the at least one memory(see US 2014013721, Hyde, para. 0069, where the memory includes a protected memory portion[i.e. secure area]), wherein:-    the first area having access rights allowing a first loader program, stored in the first area and capable of loading a program package in the second area, to load the program package into the second area(see US 2014013721, Hyde, para. 0084, where the security logic[i.e. loader], implicitly having access rights to a first and second memory portion, may copy data[i.e. program package] from a first memory location to a second memory location), 	Hyde does not teach - after successful authentication of the program package ; 	the secure area comprises an authentication key capable of authenticating the program package loaded into the second area; 	However, Smith teaches- after successful authentication of the program package loaded in the second area, the access right of the first area is permanently changed in such a way that a program in the first area can never again load into the second area(see US 20110004721, Smith, para. 0008 and 0050, where in response to the integrity of a code being verified[i.e. successfully verified], a second access mode is set that prevents further[i.e. never again] code from being written into a programmable memory, wherein the memory comprises a plurality of sections)-    the secure area comprises an authentication key capable of authenticating the program package loaded into the second area(see US 20110004721, Smith, para. 0034, where a code loaded into a programmable memory where a public key that is stored in the system to receive the code is used to authenticate the code) 	. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching Hyde with the teaching of Smith because a user would have been motivated to enhance protection of the data loaded into memory, taught by Hyde, by employing use of code verification to authenticate loaded code, taught by Smith, in order to protect information from malicious corruption(see Smith, para. 0009). 	
 (see US 20100235651, Iwanmoto, para. 0046, where the trusted code loaded into a secure portion includes signature information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Iwanmoto because a user would have been motivated to enhance data security by utilizing cell processors to process authentication keys and application packages in a secure processing environment (see Iwanmoto, para. 0010)
 	In regards to claim 9, the combination of Hyde and Smith teach the secure element device of claim 1. The combination of Hyde and Smith do not teach wherein the secure area comprises secure function of encryption and decryption that can be launched from another area but their execution is made in the secure area only (see US 20100235651, Iwanmoto, para. 0046, where a secure portion is loaded with trusted code that includes an encrypter-decrypter loader that executes encryption and decryption of code/data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Iwanmoto because a user would have been motivated to enhance data security by utilizing cell processors to process authentication keys and application packages in a secure processing environment (see Iwanmoto, para. 0010) 	In regards to claim 15, the combination of Hyde and Smith teach the integrated circuit of claim 13. The combination of Hyde and Smith do not teach wherein the program package loaded in the second area comprises an authentication token including a signature of the loaded program package that can be authenticated with the authentication key 	However, Iwanmoto teaches wherein the program package loaded in the second area comprises an authentication token including a signature of the loaded program package that can be authenticated with the authentication key(see US 20100235651, Iwanmoto, para. 0046, where the trusted code loaded into a secure portion includes signature information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde  (see Iwanmoto, para. 0010)3.) Claims 3, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith and further in view of US 20140245013, Kim.
 	In regards to claim 3, the combination of Hyde and Smith teach the secure element device of claim 1. The combination of Hyde and Smith do not teach wherein the loaded program package contains a second key that is encrypted with the authentication key, the second key being used for decrypting at least one part of the program package 	However, Kim teaches wherein the loaded program package contains a second key that is encrypted with the authentication key, the second key being used for decrypting at least one part of the program package (see US 20140245013, Kim, para. 0188 and 0196, where a 2nd key is encrypted, wherein the key is used to perform decryption) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Kim because a user would have been motivated to permit the downloading of trusted applications using cell processors in order to execute the applications in a secure environment(see Kim, para. 0007) (see US 20140245013, Kim, fig. 1 and para. 0071-0072, where the key management unit provides key information to the storage unit via the service loader). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Kim because a user would have been motivated to permit the downloading of trusted applications using cell processors in order to execute the applications in a secure environment(see Kim, para. 0007)
 	In regards to claim 16, the combination of Hyde and Smith teach the integrated circuit of claim 13. The combination of Hyde and Smith do not teach wherein the loaded program package contains a second key that is encrypted with the authentication key, the second key being used for decrypting at least one part of the program package 	However, Kim teaches wherein the loaded program package contains a second key that is encrypted with the authentication key, the second key being used for decrypting at least one part of the program package (see US 20140245013, Kim, para. 0188 and 0196, where a 2nd key is encrypted, wherein the key is used to perform decryption). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Kim because a user would have been motivated to permit the downloading of trusted applications using cell processors in order to execute the applications in a secure environment(see Kim, para. 0007)4.) Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith and further in view of US 20140245013, Kim and further in view of US 20100235651, Iwanmoto 	In regards to claim 6, the combination of Hyde, Smith and Kim teach the secure element device according claim 3. The combination of Hyde, Smith and Kim do not teach wherein a subsequent loading made by the second loader program is made in an encrypted manner, the decrypting being made using the second key 	However, Iwanmoto teaches wherein a subsequent loading made by the second loader program is made in an encrypted manner, the decrypting being made using the second key (see US 20100235651, Iwanmoto, para. 0046, where the loader may include an encrypter for loading encrypted code). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde, Smith, and Kim with the teaching of Iwanmoto because a user would have been motivated to enhance data security by utilizing cell processors to process authentication keys and application packages in a secure processing environment (see Iwanmoto, para. 0010) 	In regards to claim 19, the combination of Hyde and Smith and Kim teach the integrated circuit of claim 16. The combination of Hyde and Smith, and Kim did not teach wherein a subsequent loading made by the second loader program is made in an  (see US 20100235651, Iwanmoto, para. 0046, where the loader may include an encrypter for loading encrypted code). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde, Smith, and Kim with the teaching of Iwanmoto because a user would have been motivated to enhance data security by utilizing cell processors to process authentication keys and application packages in a secure processing environment (see Iwanmoto, para. 0010)
5.) Claims 4, 5, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith and further in view of US 20150207624, Laver 	In regards to claim 4, the combination of Hyde and Smith teach the secure element device of claim 1. The combination of Hyde and Smith do not teach wherein the program package loaded in the second area comprises a second loader program 	However, Laver teaches wherein the program package loaded in the second area comprises a second loader program (see US 20150207624, Laver, fig. 5, step 506, where a second loader is defined). 	It would have been obvious to one of ordinary skill in the art before the effective (see Laver, para. 0004)
 	In regards to claim 5, the combination of Hyde, Smith, and Laver teach the secure element device of claim 4, wherein the bus access controller defines a third area that can be loaded only by the second loader program(see US 20150207624, Laver, para. 0053, where the 2nd loader may copy secret data to a secure volatile memory). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Laver because a user would have been motivated to protect cryptographic keys used for providing information security by providing secure storage using a plurality of loaders for storing the protected information(see Laver, para. 0004) 	In regards to claim 17, the combination of Hyde and Smith teach the integrated circuit of claim 13. The combination of Hyde and Smith do not teach wherein the program package loaded in the second area comprises a second loader program 	However, Laver teaches wherein the program package loaded in the second area comprises a second loader program (see US 20150207624, Laver, fig. 5, step 506, where a second loader is defined).(see Laver, para. 0004)
 	In regards to claim 18, the combination of Hyde, Smith, and Laver teach the integrated circuit of claim 17, wherein the bus access controller defines a third area that can be loaded only by the second loader program(see US 20150207624, Laver, para. 0053, where the 2nd loader may copy secret data to a secure volatile memory). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Laver because a user would have been motivated to protect cryptographic keys used for providing information security by providing secure storage using a plurality of loaders for storing the protected information(see Laver, para. 0004) 	In regards to claim 20, the combination of Hyde, Smith, and Laver teach the integrated circuit claim 17, wherein the second key is stored in the secure area (US 20110004721, Smith, para. 0037, where a public key of the public/private key pair is stored on the chip). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde (see Laver, para. 0004)
6.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith and further in view of US 20100235651, Iwanmoto and further in view of US 20150161059, Durham
 	In regards to claim 8, the combination of Hyde and Smith teach the secure element device of claim 1. The combination of Hyde and Smith do not teach wherein the bus access controller defines a neutral area that can be accessed in read and write mode from any program running in another area, said neutral area being used for passing data between areas 	However, Iwanmoto teaches wherein the bus access controller defines a neutral area that can be accessed in read and write mode from any program running in another area, said neutral area being used for passing data between areas (see US 20100235651, Iwanmoto, para. 0059, where the memory in the host machine serves to store shared encrypted initialization data) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Iwanmoto because a user would have been motivated to enhance data security by utilizing cell processors to process authentication keys and  (see Iwanmoto, para. 0010), and  	the combination of Hyde, Smith, and Iwanmoto do not teach wherein in case of detection of an access right violation by the bus access controller, all data in the neutral area are erased 	However, Durham teaches wherein in case of detection of an access right violation by the bus access controller, all data in the neutral area are erased(see US 20150161059, Durham, para. 0030, where in response to an access attempt violation, a memory location is erased). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde, Smith, and Iwanmoto with the teaching of Durham because a user would have been motivated to enhance information security by providing memory integrity prior to using a loader to store information on a secure memory portion(see Durham, para. 0002)
7.) Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith and further in view of US 20090199014, Aralakuppe
 	In regards to claim 10, the combination of Hyde and Smith teach the secure element device of claim 1. The combination of Hyde and Smith do not teach wherein after a completed erasing of the second area, the first loader program can access again the second area (see US 20090199014, Aralakuppe, para. 0026, where a new loader code is loaded after erasing a memory). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Aralakuppe because a user would have been motivated by methods of handling corrupted memory that may be used to store information from a loader(see Aralakuppe, para. 0002) 	In regards to claim 12, the combination of Hyde, Smith, and Aralakuppe teach the secure element device of claim 10, wherein the erasing of the second area can be made only after an authentication for erasing from a host device connected to the communication interface(see US 20090199014, Aralakuppe, para. 0020 and 0026, where prior to performing an erase command, all commands are verified prior to execution[e.g. erase commands are first authenticated]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Aralakuppe because a user would have been motivated by methods of handling corrupted memory that may be used to store information from a loader(see Aralakuppe, para. 0002)
8.) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 
 	In regards to claim 11, the combination of Hyde, Smith, and Laver teach the secure element device of claim 5.The combination of Hyde, Smith, and Laver do not teach wherein the third area is erased simultaneously with the second area 	However, Aralakuppe teaches wherein the third area is erased simultaneously with the second area (see US 20090199014, Aralakuppe, para. 0026 and fig. 1, where a memory comprising of three areas[i.e. boot sector, application code, and data sector] are simultaneously erased when a memory is erased). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde, Smith, and Laver with the teaching of Aralakuppe because a user would have been motivated by methods of handling corrupted memory that may be used to store information from a loader(see Aralakuppe, para. 0002)
9.) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014013721, Hyde in view of US 20110004721, Smith and further in view of US 20120079287, Leclercq 	In regards to claim 14, the combination of Hyde and Smith teach the integrated circuit of claim 13. The combination of Hyde and Smith do not teach wherein the integrated circuit is a System On Chip comprising several circuits  (see US 20120079287, Leclercq, para. 0018, where a secure element is part of an integrated circuit). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hyde and Smith with the teaching of Leclercq because a user would have been motivated to validate code used for providing access to protected information in order to enhance security provided by encryption-decryption loaders when loading information onto a secure memory area(see Leclercq, para. 0010)
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438